                                                           1    John V. Tamborelli (State Bar No. 134027)
                                                                TAMBORELLI LAW GROUP
                                                           2    A Professional Law Corporation
                                                                21700 Oxnard Street, Suite 1590
                                                           3    Woodland Hills, California 91367
                                                                Tel: (818) 710-3696
                                                           4    Fax: (818) 710-3695
                                                           5    Attorneys for Defendant
                                                                Credit Bureau Connection, Inc.
                                                           6
                                                                                        IN THE UNITED STATES DISTRICT COURT
                                                           7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                           8                                       FRESNO DIVISION

                                                           9
                                                                SUNG GON KANG, on behalf of himself             Case No.: 1:18-CV-01359-AWI-SKO
                                                           10   and all others similarly situated,

                                                           11                         Plaintiff,                Assigned: Honorable Anthony W. ISHII
TAMBORELLI LAW GROUP




                                                                         v.
                       A PROFESSIONAL LAW CORPORATION

                       WOODLAND HILLS, CALIFORNIA 91367




                                                           12
                        21700 OXNARD STREET,– SUITE 1590




                                                                                                                Magistrate: Sheila K. Oberto
                                                           13                                                   ORDER EXTENDING TIME FOR
                                                                CREDIT BUREAU CONNECTION, INC.,
                                                                                                                DEFENDANT CREDIT BUREAU
                                                           14                                                   CONNECTION INC., TO FILE
                                                                                      Defendant.
                                                                                                                RESPONSIVE PLEADING TO
                                                           15                                                   PLAINTIFF’S COMPLAINT
                                                           16                                                   (Doc. 8)
                                                           17                                                   Complaint Filed 10/2/2018
                                                           18

                                                           19
                                                           20                                           ORDER
                                                                         IT IS HEREBY ORDERED, that good cause appearing and pursuant to a
                                                           21
                                                                Stipulation of the Parties (Doc. 8), Defendant Credit Bureau Connection Inc. shall have
                                                           22
                                                                up to and including November 9, 2018, to respond to the Complaint.
                                                           23

                                                           24
                                                                IT IS SO ORDERED.
                                                           25

                                                           26
                                                                Dated:        October 26, 2018                        /s/   Sheila K. Oberto         .
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                           27

                                                           28

                                                                    ORDER EXTENDING TIME FOR DEFENDANT CREDIT BUREAU CONNECTION
                                                                       INC., TO FILE RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINT
